In a _ negligence action, order denying motion for further examination before trial of defendant Genessee Freight Lines, Inc., reversed on the law, with $10 costs and disbursements, and motion granted, without costs. In order to establish, if it can, intimacy of control of the driver and the truck, the plaintiff is entitled to examine the officers or employees of the defendant corporation who were familiar with the transaction. The officer who previously testified in response to the original order for examination before trial disclaimed knowledge of the transaction. Appeal from order denying motion for reargument dismissed, without costs. Nolan, P. J., Carswell, Johnston, Adel and Wenzel, JJ., concur.